Title: To John Adams from John Quincy Adams, 13 July 1812
From: Adams, John Quincy
To: Adams, John



N. 16
My Dear Sir.
St: Petersburg 13 April July 1812.

I was closing up a letter, which I wrote yesterday to my dear Mother when I received, from Archangel, your favour of 7. April—hers of 12. of the same Month, and that of my brother of 18. March—A former letter from him, had already excited our anxiety for his infant Child—A subsequent paragraph in a Boston Newspaper, had apprized me of its decease—My Heart bleeds again with his, at this Event; which we are bound to believe ordained for wise and beneficent purposes, and which I pray may have been however afflictive, good for him and those most dear to him.
The Issue of the Election of Governor in Massachusetts, has been already sometime known to us—Entertaining a favourable opinion of the moderation and Discretion of Mr Strong, I augur no very great evil from his recovery by so scanty a majority, of the place which he lost by a majority nearly as weak—That the English faction have been compelled to take him for their champion, is proof enough that they are still wide of their mark.—He was heretofore shy of them and their politics—If he calculates upon a long second Career as Commander in Chief of Massachusetts, he will beware of them and their measures again.—If Henry’s Correspondence gave him votes this year, I doubt whether it will produce the same effect the next—That party, as long as they can keep up the struggle for the dominion of New England, or their hopeful Eastern-Empire, are doomed to roll the stone of Sisyphus—it will recoil upon them everytime they succeed in toiling it up to the top of the hill.
“Truckle to England; and go to War with France”—So said in his last days, Fisher Ames—So snarled from the first Embargo-time down to the argument for Captain Bingham, Timothy Pickering—so chattered from the affair of the Chesapeake downwards, the Yankey-Farmer and Boston Rebel—The Gentleman, who writes Analyses and Comments upon suppressed Documents—The Gentleman, who began by maintaining against me in a public Insurance-Office of Boston, that Berkley’s attack you the Chesapeake to search for and take deserters was perfectly justifiable—So openly and boldly, said Mr Gore to the Patriotic Massachusetts Legislature of 1809; and for so saying was made Governor of the Commonwealth at the next Election—So have said, still say and must say, in so many words, or in full substance to the same effect, not only every man who hankers after the Separation of the States hatched between Boston, Connecticut and Washington in 1804, but every man who pretends to have a system concerning our foreign Affairs, in opposition to that of our Government.—How Mr Strong will has extricated himself from the difficulty of talking to the Legislature on this subject I know not—I hope not as Mr Griswold talked to the Legislature of Connecticut—I think Mr Gore’s open dealing infinitely preferable to that.
But this doctrine of truckling to England, for the sake of going to War with France, never will; never can obtain an ascendency over the People of the United States; and it will forever end by tripping up the heels of those who build it upon the narrow scale of a New-England or Massachusetts system—By pinning themselves upon Old-England, they will not only always have to share more or less the Odium of her outrages upon our Country; but the danger of her treachery and perfidy to themselves; the depression of her disasters in her Wars with all the rest of the World, and the contempt at the notorious profligacy, and the stupid blunders of her Rulers.
I have the most respectful deference for your opinions upon the importance of naval armament, and an inclination perhaps more powerful than my own judgment, to concur with them all—But I have read with very little edification, the Speeches of Mr Quincy and Mr Lloyd on this subject—Both these Gentlemen are abundantly eloquent, and their discourses appear to me to contain a great deal of everything but persuasion—Mr Quincy threatens separation again peaceably if we can—forcibly if we must—“A Navy—or Separation”—And pray if you separate, my good, Sir, will not such men as General Varnum, and Mr Cutts, and Mr Seaver, have as bad an opinion of a Navy afterwards as they have now, and will they not quite as probably form the majority in your fragment of an Empire, as they form part of it now in the whole one—Will Connecticut river, and the Gennessee, and the white and green Mountains make their home upon the Mountain wave, any more than Ohio or Kentuckey or Tennessee—Separate, and in addition to all your external and internal enemies, look out for border wars; but do not talk of separating for a Navy, while New-England votes, turn the question against the Navy on the floors of the present Congress.—You are afraid the Europeans will call us pigmy Statesmen; but while we can shew them such Giant Statesmen as you we may laugh at their derision and return them scorn for scorn—Your excess of Stature, shall make up for our deficiency  and restore all to a level according to the modern moral doctrine of compensations—You call for a Navy to protect our Commerce, and shew us, calculation upon calculation of exports, tonnage, freight, percentage, and what not—but in conclusion you admit that an attempt to protect all this against Great-Britain would be ludicrously wild and fanciful and that all you ask is a force to protect your Coasts, Harbours and Coasting trade; which comparatively speaking she has but little injured, and which you have not proved that your half a dozen 74’s and your ten or twenty frigates would not supply with both temptation and apology for attacking.
Mr Lloyd does not threaten a dissolution of the Union, though he should not get this twenty frigates, but to conciliate the good-will of his hearers, he takes of their measures a review, compounded of ignorance, prejudice and party Spirit, with five parts error to one of truth, and brands them all as a series of dishonourable actions—He too is a stupendous calculator; and to prove that commerce has been utterly abandoned and ruined by our Government, quotes official returns, stating our exports of vegetable food in 1791 to have been about four millions and a half, and in 1811. upwards of twenty millions of dollars—I suspect that Edmund Burke taught these Gentlemen their Custom-House and Counting House Oratory—But Burke’s Arithmetic was in Unison with his Logic—Quincy casts up one Account and argues to another, and Lloyd’s returns give the lie direct to his argument—
Verily such Colossal Dialectics, such Patagonian ratiocination as these Speeches unfold, are not suited to the diminutive faculties of us “little Sons of little Men”; of us pigmy Statesmen, at whose puny dimensions the future cynic is to sneer with such piercing truth.
The Question of a Navy is a great One; and in my humble opinion embraces Considerations far more important and extensive than any that Mr Quincy or Mr Lloyd have seen fit to contemplate in their discussion of it—Far be it from me to depreciate the millions of dollars, to which freight, and tonnage, and exported fish, flour or manufactures may amount—But in this question something besides Dollars and Cents is concerned—I have no room to say more, and I intreat your indulgence for having said so much—
I am ever faithfully and dutifully your’s
A.